Citation Nr: 1759692	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-32 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	N. Albert Bacharach, Jr., Esq. 


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1964 to February 1965 and from August 1967 to June 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In the October 2012 Substantive Appeal, the Veteran requested a Travel Board hearing. Subsequently, in a September 2016 submission from the Veteran's representative, the Veteran withdrew the request for a hearing; therefore, the appeals will proceed as the hearing request is considered to have been withdrawn. 38 C.F.R. § 20.702(e) (2017). 

In December 2016, the Board remanded this matter for further evidentiary development. The VA examination having been provided, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss was incurred in service.

2. The Veteran's tinnitus was incurred in service.  





CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are met. 38 U.S.C.  §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2. The criteria for service connection for tinnitus are met. 38 U.S.C. 
§§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  In light of the fully favorable decision as to the issues of entitlement to service connection for bilateral hearing loss and tinnitus no further discussion of compliance with VA's duty to notify and assist as to those issues are necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Service Connection

The Veteran served as a U.S. Marine Corps helicopter pilot with combat service in the Republic of Vietnam from July 1969 to June 1970.  He was awarded the Distinguished Flying Cross and the Navy Commendation Medal with "Combat V," among other decorations.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1101; 38 C.F.R. § 3.303(a). Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include hearing loss and tinnitus, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R.    §§ 3.303, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 CFR 3.303(b). Walker v. Shinseki, 708 F.3d 1331 (2013). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection. Hensley v. Brown, 5 Vet. App. 155, 159 (1993). VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  See Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  If it does, such testimony is sufficient to establish service connection.  Id.  

The record reflects a current diagnosis of bilateral hearing loss as reflected in the September 2010 VA audiological examination. 38 C.F.R. § 3.385. The record further reflects a current diagnosis of tinnitus.  In the September 2010 VA audiological examination the Veteran endorsed experiencing symptoms of tinnitus for many years. When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation. Barr, 21 Vet. App. at 305; Charles v. Principi, 16 Vet. App. 370 (2002).  As the Veteran is competent and credible to report the presence of symptoms associated with such a condition, he is entitled to probative weight.

Concerning the second element of service connection, the Veteran reported that he suffered significant hearing loss as a result of flying approximately 1750 hours in various aircraft. He stated that the damage was a direct result of engine, propeller, and rotor noise. The Veteran reported that he was further exposed to hundreds of hours of noise caused by firing guns and rockets while flying helicopter gunships, and aboard a helicopter carrier where noise levels were very high during flight operations. The Veteran stated that the attending flight surgeon noted that the Veteran experienced hearing loss. The Board finds the Veteran's reports of in-service noise exposure to be both competent and credible, and is thus accorded significant probative weight. The Veteran's statements are corroborated by the occupational specialty noted in his DD-214.  Moreover, military noise exposure was conceded in the December 2016 Board remand due to the high probability of military noise exposure because of his duties. Therefore, the in-service event has been shown.

Regarding the presence of a nexus, in VA outpatient treatment records in August 2009, the Veteran denied any hearing problems.  Private treatment records indicate the Veteran underwent audiometric testing in March 2010 that yielded evidence of moderated bilateral sensorineural hearing loss. VA outpatient treatment records dated August 2011 and February 2016 to February 2017 similarly reflect the Veteran endorsed difficulties with his hearing.

In September 2010, the Veteran was afforded a VA audiological examination. The examination report reflects the Veteran denied post-service occupational noise exposure, and very occasionally did he participate in target practice shooting in the past two years with the use of hearing protection. He further endorsed difficulties understanding conversation. The VA examiner opined that the Veteran's current hearing loss and tinnitus are less likely as not caused by or a result of military noise exposure. Test results showed very mild hearing loss at higher frequencies in both ears, slightly more than measured at the time of separation.  The Veteran also reported experiencing tinnitus for many years but could not recall the approximate date of onset.  The VA examiner noted the Veteran currently had mild high frequency hearing loss, although his hearing loss did not meet the VA criteria for disability at that time.  Nevertheless, the VA examiner opined his hearing was normal at separation, so the current hearing loss was more likely a post-service occurrence. The VA examiner opined that since there is no evidence of high frequency hearing loss at separation, the tinnitus is also less likely due to military noise exposure.

The December 2016 Board remand found that the September 2010 opinion did not adequately address the etiology of the Veteran's bilateral hearing loss and tinnitus. Barr, 21 Vet. App. at 311. 

Pursuant to the December 2016 Board remand, the Veteran was afforded a subsequent VA audiological examination in January 2017.  The Veteran reported that he had been told by examiners at the time of his separation from service that he had some hearing loss.  The examiner reviewed the service records noting that testing at that time showed no significant thresholds shifts in the right ear and only a mild shift at 6000 Hz in the left ear.  The examiner found that this mild shift was temporary and cited the testing in September 2010 as showing no significant shift.  

Audiometric testing in January 2017 showed that the Veteran met the VA criteria for disability because puretone thresholds were 40 decibels or greater in both ears at one or more frequencies.  The VA examiner opined that as there is no objective evidence of standard threshold shift (STS) in the right ear and no puretone threshold shift (PTS) in the left ear during service or at separation, the Veteran's bilateral hearing loss did not have its onset in service. The VA examiner opined that a nexus cannot be made and that the Veteran's hearing loss and tinnitus are less likely as not caused by or a result of in-service noise exposure or are otherwise related to his active service. The VA examiner further opined that hearing loss from combat or combat acoustic trauma is not presumptive if there is objective evidence to the contrary. The VA examiner placed significant emphasis upon the absence of objective evidence in service for hearing loss and cited a National Institutes of Medicine study for the finding that there was insufficient scientific evidence to base delayed permanent hearing loss on noise exposure years earlier.  The examiner also cited another medical source for the finding that "only seldom does noise cause a permanent tinnitus without also causing hearing loss."  The examiner further noted, 
"HL from combat noise/combat acoustic trauma is not presumptive if there is objective evidence to the contrary, as is the case here (objective evidence that
there was no PTS/permanent HL in service)."  The audiologist took note of the history of no noise exposure after service but did not discuss other potential causes such as age or the absence of evidence of organic ear disorders.  

The Board places some probative weight on the competent, expert opinion of the VA audiologist in January 2017 but considers that it is based substantially on the absence of service treatment records showing a significant, permanent threshold shift at the time of separation from service.  A medical examiner cannot rely on the absence of corroborating medical records to conclude that there is no relationship between the current disability and military service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). The examiner noted there was STS and a 25 dB threshold evident at 6000 Hz in the left ear as recorded in the Veteran's separation examination. Further, in acknowledging the in-service exposure, the examiner acknowledged that it to some extent contributed to hearing loss. Although Institute of Medicine (IOM) study cited by the January 2017 VA examiner found no support for a theory of delayed onset hearing loss, the IOM study did, find that an individual's awareness of the effect of noise on hearing may be delayed when some damage occurs in a young person that progresses with additional exposure and aging. See Institutes of Medicine of the National Academies, Noise and Military Service, 203-04 (2006).

While recognizing the competent medical opinion, the Board finds that there is sufficient, approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, and the Board will give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53-54 (1990). Here, as there is clear evidence of significant combat noise exposure and some evidence of a mild shift of threshold at separation.  Moreover, the cited IOM study does leave open the possibility that noise induced hearing damage may start in service but not be noticed or measured in young service members until later in life.  In light of the positive and negative evidence of record, to include specifically the Veteran's post-service treatment records and VA examination reports, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's bilateral hearing loss and tinnitus were incurred in service. Hence, affording him the benefit of the doubt, service connection for bilateral hearing loss and tinnitus are warranted.  38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 





____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


